Order denying defendant’s motion to dismiss the complaint for insufficiency affirmed, with ten dollars costs and disbursements, with leave to defendant to answer within ten days from service of a copy of the order herein. No opinion. Lazansky, P. J., Young and Kapper, JJ., concur; Hagarty and Scudder, JJ., concur as to plaintiff Briar-cliff Lodge Hotel, Inc., but dissent as to plaintiff Steele, with the following memorandum: The only reference to plaintiff Steele in the article claimed to be libelous is that a shortage of water will be the cry at Briarcliff Lodge in a short while if plaintiff Steele and his associates at the hostelry do not pay their water bill. It *775is obvious that this reference to Steele could only be actionable because of a business relationship existing between him and the hotel. This relationship does not appear on the face of the article, nor is it pleaded in the complaint. This defect in pleading is fatal. (Frederics v. Nessler, 187 App. Div. 590; Stone v. Textile Examiners Employers’ Assn., 137 id. 655-657; Cassavoy v. Pattison, 93 id. 370.)